Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
1.	The Amendment to the claims and the corresponding remarks were sufficient to overcome the prior rejection.

	Allowable Subject Matter
2.	Claims 1-20 are allowed.

3.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 1-20 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed full-screen display device based on flexible display panel comprising a first recess and a second recess penetrating the flexible display panel in thickness direction being disposed respectively at splicing ends at two opposite ends of the flexible display panel, the two ends of the flexible display panel being spaced together on back of the housing to simultaneously wrap front and back of the housing to form a first display portion covering the front of the housing and a second display portion covering the back of the housing, and the first recess and the second recess communicating and surrounding to form a groove provided for a first element on the housing to pass through, wherein the splicing ends of the two opposite ends of the flexible display panel are connected to each other in order to have the two ends of the flexible display panel spliced together, wherein the first recess and the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897